Citation Nr: 0704122	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than November 4, 
1998, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In August 2005, the veteran testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge.  

In October 2005, the Board remanded the veteran's claim for 
additional development.  


FINDINGS OF FACT

1.  On November 4, 1998, the RO received a claim for an 
increased rating for degenerative joint disease of the lumbar 
spine; the RO ultimately granted a rating to 60 percent for 
degenerative joint disease of the lumbar spine with severe 
loss in range of motion, and an award of a TDIU, both 
effective November 4, 1998.  

2.  Entitlement to a TDIU was not shown prior to the November 
4, 1998.


CONCLUSION OF LAW

An effective date earlier than November 4, 1998, for the 
award of a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through December 2003 and November 2005 
notice letters, the RO notified the veteran of the legal 
criteria governing her claim and the evidence that had been 
considered in connection with her claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate her claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the December 2003 and November 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom she wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in her 
possession in support of her claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which [she] [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Additionally, following the RO's issuance of the 
November 2005 notice letter to the veteran, her claim was 
readjudicated in September 2006.  Although notice regarding 
rating criteria provisions has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board does not now have such issue before it.  Consequently, 
a remand for additional notification on this question is not 
necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, VA has obtained identified VA treatment 
records as well as the medical record on which the veteran's 
award of Social Security Administration (SSA) benefits was 
based.  Otherwise, the veteran has not alleged that there are 
any outstanding medical records probative of her claim that 
need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis 

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

TDIU is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  Id.  Accordingly, under 38 C.F.R. 
§ 3.155(c), a separate formal claim for TDIU is not necessary 
once a claim for an increased rating has been filed.  In 
these circumstances, VA must accept an informal request for 
TDIU as a claim.  Thus, any evidence in the claims file or 
under VA control submitted subsequent to the original claim 
that indicates that there is "current service-connected 
unemployability" requires adjudication of the "reasonably 
raised" claim for TDIU.  Id.; see also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied with respect to a TDIU.)  

VA's General Counsel has interpreted the Roberson decision as 
indicating that a claimant does not have to prove that he or 
she is 100 percent unemployable to establish an inability to 
maintain a substantially gainful occupation as required for a 
TDIU award pursuant to 38 C.F.R. § 3.340(a).  See VAOPGCPREC 
12-2001 (July 6, 2001).  Under 38 C.F.R. § 3.340(a), a total 
disability exists if there is impairment sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Moreover, while the term 
"substantially gainful occupation" is not defined by 
regulation, the Court has interpreted the term, as used in 
38 C.F.R. § 4.16(b), as referring "at a minimum, the ability 
to earn a living wage."  Bowling v. Principi, 15 Vet. App. 
1,7 (2001).  Additionally, a claimant is not engaged in a 
substantially gainful occupation if his/her annual income is 
below the poverty threshold for one person.  Id.  A 
determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that 
person's abilities and his employment history.  See Faust v. 
West, 13 Vet. App. 342, 355 (2000), citing Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In this case, while the veteran has contended that the 
effective date for assignment of the award of a TDIU should 
be earlier than November 4, 1998, there simply is no evidence 
that an earlier effective date is warranted.  

The Board notes that the veteran is currently service 
connected for degenerative joint/disc disease of the lumbar 
spine with severe loss of range of motion (lumbar spine 
disability), rated as 60 percent disabling; degenerative 
joint disease of the thoracic spine, rated as noncompensable; 
right shoulder bursitis, rated as noncompensable; right wrist 
ganglion cyst, rated as noncompensable; and incontinence, 
rated as noncompensable.  Following the veteran's filing of a 
formal application for a TDIU in September 2002, she was 
granted a TDIU effective from the date of her claim for an 
increased rating for her lumbar spine disability--November 4, 
1998.  

As noted above, a separate formal claim for a TDIU is not 
necessary once a claim for an increased rating has been 
filed.  In its review of the claims file, the Board notes 
that in a January 1996 rating decision, the RO denied the 
veteran a compensable rating for degenerative joint disease 
of the thoracic spine.  The veteran was notified of that 
decision but did appeal.  Otherwise, the veteran has only 
sought a higher rating for her service-connected lumbar spine 
disability.  In a September 16, 1997, rating decision, the RO 
denied the veteran's claim for a rating greater than 40 
percent for her lumbar spine disability.  The veteran was 
notified of that decision but did not appeal.  

As noted above, the Board remanded the veteran's claim in 
October 2005 to obtained additional VA medical records.  
Those records have been obtained and associated with the 
claims file, as have medical records associated with the 
veteran's SSA disability determination.  A number of these 
records document the veteran's treatment for her lumbar spine 
disability, and were not considered by the RO prior to 
November 4, 1998.  

With respect to that medical evidence obtained in conjunction 
with the Board's October 2005 remand request, the Board notes 
that with regard to the private medical evidence received, 
date of receipt of such evidence will constitute date of 
claim.  38 C.F.R. § 3.157(b)(2).  Here, the veteran's SSA 
file, and any associated private medical evidence therein, 
was received by the RO in August 2006.  Furthermore, the 
Board's review of those private medical records associated 
with the veteran's SSA file does not reveal any competent 
medical opinion, nor is it otherwise factually ascertainable, 
that the veteran was unemployable due to her service-
connected disabilities, in particular, her lumbar spine 
disability.  38 C.F.R. § 3.400(o)(2).  

As for VA records, the Board notes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

With regard to those VA medical records not considered by the 
RO prior to November 4, 1998, treatment notes dated in 
January 1991, September 1995, December 1995, May 1996, 
September 1996, and January 1997, reflect the veteran's 
complaints of low back pain with tenderness of the low back 
muscles on clinical evaluation.  

A VA orthopedic evaluation, dated April 9, 1997, reflects the 
veteran's complaints of low back and bilateral leg pain.  The 
physician noted the veteran's reported history of six 
episodes of back pain in the last year which had resulted in 
the veteran being unable to walk or work.  The physician also 
noted that, thus far, the veteran had undergone chiropractic 
treatment with relief of both back and leg symptoms, used 
SOMA and Advil on an as-needed basis for pain relief, 
received physical therapy, and also used "leisurely" 
horseback riding as a means of loosening up her low back.  
Clinical evaluation revealed tenderness of the low back with 
negative straight leg raise (SLR) testing.  Additionally, 
FABER's testing resulted only in slight reproduction of low 
back pain.  The assessment was low back pain with bilateral 
leg symptoms and normal neurological examination.  An 
associated X-ray revealed Schmorl's nodes at L3 and L5, as 
well as normal motion on flexion and extension views of the 
lumbar spine from the L4-5 level cephalad.  

Additionally, a "Medical Source Statement-Physical", dated 
July 1, 1997, which was completed by a VA physician at the 
request of SSA and submitted to the RO by the veteran on 
November 4, 1998, reflects an assessment of the veteran's 
limitations due to her lumbar spine disability.  The VA 
physician documented that the veteran was limited in the 
number of pounds she could lift or carry, and the amount of 
time she could stand or sit during an 8-hour day.  The 
physician noted that the veteran would need breaks every 15 
minutes.  In a subsequent report of September 15, 1997, VA 
neurological examination, range of motion testing reflected 
flexion of the lumbar spine to 110 degrees, extension to 15 
degrees, and lateral flexion to about 15 degrees on both 
sides.  There was no paravertebral muscle spasm.  The 
examiner's impression included possible lumbosacral 
radiculopathies and possible meralgia paresthetica (bilateral 
lateral femoral cutaneous neuropathy).  

None of the above-noted VA medical records or evaluations 
dated prior to November 4, 1998, contains a medical opinion 
identifying the veteran as being unemployable due to her 
service-connected disabilities.  Furthermore, the Board finds 
a lack of conclusive clinical findings, even when considered 
in light of that other medical evidence associated with the 
claims file, that the veteran's service-connected 
disabilities, in particular, her service-connected lumbar 
spine disability, was of such severity as to render the 
veteran unemployable.  She had difficulties with her back and 
sought treatment for various symptoms, some of which caused 
her episodic incapacity or required her to take breaks during 
an 8-hour day, but she did not experience symptoms to a 
degree that suggested an inability to perform substantially 
gainful employment of some kind, and no examiner concluded 
that she could not work.  

The veteran has contended that because SSA granted her 
disability benefits effective from May 1995, that an earlier 
effective date for her award of a TDIU is also warranted.  
The Board notes that a decision granting the veteran SSA 
benefits is not controlling in a VA claim decision.  See 
Roberts v. Derwinski, 2 Vet. App. 387 (1992) (the fact that 
SSA has ruled that a veteran is disabled, under SSA law, does 
not establish, in and of itself, that the veteran is 
permanently and totally disabled for purposes according to 
the laws and regulations governing VA).  Nevertheless, in 
finding that the veteran is not entitled to a TDIU prior to 
November 4, 1998, the Board has considered, as noted above, 
the medical record on which the veteran's SSA award is based.  

In conclusion, while the veteran contends that the effective 
date for the grant of a TDIU should be earlier than November 
4, 1998, the Board finds that there is no evidentiary basis 
for the assignment of an effective date for the award prior 
to that date.  In short, entitlement was not shown by the 
evidence prior to this date.  As noted above, the governing 
legal authority is clear and specific, and VA is bound by it.  
See 38 C.F.R. §§ 3.157(b)(2),  3.400(o)(2).  Therefore, the 
claim for an effective date earlier than November 4, 1998, 
for the grant of a TDIU must be denied.  


ORDER

An effective date earlier than November 4, 1998, for the 
award of a TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


